  Case 14-82602      Doc 42       Filed 03/14/19 Entered 03/14/19 11:23:14           Desc Main
                                    Document     Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: TONYA M. BREWER                       §       Case No. 14-82602
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/22/2014.

       2) The plan was confirmed on 10/17/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          10/09/2015.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 09/03/2015.

       5) The case was completed on 12/14/2018.

       6) Number of months from filing or conversion to last payment: 51.

       7) Number of months case was pending: 54.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $4,148.00.

       10) Amount of unsecured claims discharged without full payment: $84,428.44.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82602      Doc 42       Filed 03/14/19 Entered 03/14/19 11:23:14      Desc Main
                                    Document     Page 2 of 7




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 17,775.15
      Less amount refunded to debtor(s)                      $ 255.15
NET RECEIPTS                                                                   $ 17,520.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 3,900.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,327.50
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 5,227.50

Attorney fees paid and disclosed by debtor(s):                $ 100.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim    Principal    Interest
Name                        Class           Scheduled   Asserted    Allowed         Paid        Paid
GERACI LAW L.L.C.           Lgl              4,000.00   4,000.00    4,000.00    3,900.00        0.00
THE CAR STORE AUTO CORP     Sec              4,129.00   4,129.79    4,129.00    4,129.00      410.78
THE CAR STORE AUTO CORP     Uns                  0.00       0.00        0.79        0.14        0.00
ILLINOIS DEPARTMENT OF      Pri                762.00     880.19      880.19      880.19        0.00
ILLINOIS DEPARTMENT OF      Uns                  0.00     147.00      147.00       23.65        0.00
IRS PRIORITY DEBT           Pri                141.00        NA          NA         0.00        0.00
AFNI INC                    Uns                200.00     200.00      200.00       32.17        0.00
ALCOA BILLING CENTER        Uns                874.00        NA          NA         0.00        0.00
ALLIED INTERSTATE           Uns                505.00        NA          NA         0.00        0.00
AMERICAN COLLECTION CO.     Uns                129.00        NA          NA         0.00        0.00
AMERITOX                    Uns                 94.00        NA          NA         0.00        0.00
AMR INVEST BK               Uns                  0.00        NA          NA         0.00        0.00
ARMOR SYSTEMS CO            Uns                831.00        NA          NA         0.00        0.00
ARS ACCOUNT RESOLUTION      Uns                586.00        NA          NA         0.00        0.00
ASSOCIATE PATHOLOGISTS OF   Uns                246.00        NA          NA         0.00        0.00
CAVALRY INVESTMENTS LLC     Uns                 64.00      63.84       63.84       10.27        0.00
AURORA EMERGENCY ASSOCIATES Uns                586.00     874.00      874.00      140.60        0.00
AURORA RADIOLOGY            Uns                413.00        NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-82602      Doc 42       Filed 03/14/19 Entered 03/14/19 11:23:14     Desc Main
                                    Document     Page 3 of 7




Scheduled Creditors:
Creditor                                       Claim       Claim       Claim   Principal   Interest
Name                         Class         Scheduled    Asserted    Allowed        Paid       Paid
CAB SERVICES                 Uns              167.00         NA          NA        0.00       0.00
CAR STORE                    Uns            4,130.00         NA          NA        0.00       0.00
CASTLE ORTHOPEDICS           Uns               40.00         NA          NA        0.00       0.00
CBE                          Uns              350.00         NA          NA        0.00       0.00
CERTIFIED SERVICES, INC.     Uns              250.00         NA          NA        0.00       0.00
COMCAST                      Uns              299.00         NA          NA        0.00       0.00
CREDITORS ALLIANCE INC.      Uns               65.00         NA          NA        0.00       0.00
DEPENDON COLLECTION SE       Uns            2,028.00         NA          NA        0.00       0.00
DIRECTV                      Uns               51.00         NA          NA        0.00       0.00
DIVERSIFIED SERVICES GROUP   Uns              100.00         NA          NA        0.00       0.00
DREYER MEDICAL CENTER        Uns              213.00         NA          NA        0.00       0.00
DREYER MEDICAL CLINIC SC     Uns              594.00         NA          NA        0.00       0.00
DSG COLLECT                  Uns              100.00         NA          NA        0.00       0.00
DSG COLLECT                  Uns              100.00         NA          NA        0.00       0.00
DSG COLLECT                  Uns              100.00         NA          NA        0.00       0.00
DSG COLLECT                  Uns              100.00         NA          NA        0.00       0.00
DSG COLLECT                  Uns              100.00         NA          NA        0.00       0.00
DSG COLLECT                  Uns              100.00         NA          NA        0.00       0.00
FINANCIAL CORPORATION        Uns              806.00         NA          NA        0.00       0.00
FIRST PREMIER BANK           Uns              493.00         NA          NA        0.00       0.00
FOX VALLEY CARDIOVASCULAR    Uns            1,127.00         NA          NA        0.00       0.00
FOX VALLEY MED ASSOCIATES    Uns              428.00         NA          NA        0.00       0.00
FOX VALLEY PARK DISTRICT     Uns               40.00         NA          NA        0.00       0.00
GREATER SUBURBAN ACCEPTANCE Uns            26,592.00   11,871.54   11,871.54   1,909.73       0.00
HSBC                         Uns              440.00         NA          NA        0.00       0.00
HSBC AUTO FINANCE            Uns           11,862.00         NA          NA        0.00       0.00
ICS/ILLINOIS COLLECTION SERV Uns               84.00         NA          NA        0.00       0.00
ILLINOIS COLLECTION SERVICE  Uns              580.00         NA          NA        0.00       0.00
ILLINOIS STATE TOLL HWY AUTH Uns              100.00         NA          NA        0.00       0.00
IN PATIENT CONSULTANTS OF IL Uns              809.00         NA          NA        0.00       0.00
JC PENNEY/GEMB               Uns              109.00         NA          NA        0.00       0.00
JVDB ASC                     Uns              132.00         NA          NA        0.00       0.00
KCS FINANCIAL SERVICES       Uns              100.00         NA          NA        0.00       0.00
KISHWAUKEE COMMUNITY         Uns              184.00         NA          NA        0.00       0.00
MEDICALBUSINESS BUREAU       Uns              110.00         NA          NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82602      Doc 42       Filed 03/14/19 Entered 03/14/19 11:23:14   Desc Main
                                    Document     Page 4 of 7




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
MEDICREDIT INC.                 Uns            59.00        NA         NA        0.00       0.00
MERCURY FINANCE                 Uns         6,312.00        NA         NA        0.00       0.00
MERCY HOSPITAL AND MED          Uns            10.00        NA         NA        0.00       0.00
MIRAMED REVENUE GROUP           Uns         5,501.00        NA         NA        0.00       0.00
NCO FINANCIAL SYSTEM            Uns           973.00        NA         NA        0.00       0.00
ONCOA                           Uns           199.00        NA         NA        0.00       0.00
OSI COLLECTION SERVICES         Uns           379.00        NA         NA        0.00       0.00
PATHOLOGISTS OF JOLIET          Uns           246.00        NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP as agent Uns         5,501.00   5,501.02   5,501.02     884.93       0.00
PLS                             Uns           718.00        NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP as agent Uns         9,053.00   9,209.96   9,209.96   1,481.57       0.00
MARKOFF LAW LCC                 Uns         1,607.00   5,501.02   5,501.02     884.93       0.00
RMI/MSCI                        Uns           536.00        NA         NA        0.00       0.00
RUSH COPLEY MEDICAL CENTER Uns              1,190.00        NA         NA        0.00       0.00
RUSH COPLEY MEDICAL CENTER Uns              1,625.00        NA         NA        0.00       0.00
CAVALRY SPV I, LLC              Uns           351.00     350.71     350.71      56.42       0.00
STATE COLLECTION SERVICE        Uns           200.00        NA         NA        0.00       0.00
STATE COLLECTION SERVICE        Uns           100.00        NA         NA        0.00       0.00
STATE COLLECTION SERVICE        Uns            75.00        NA         NA        0.00       0.00
PRESENCE HEALTH MERCY           Uns         2,857.00   2,857.34       0.00       0.00       0.00
T-MOBILE                        Uns           200.00        NA         NA        0.00       0.00
T-MOBILE USA                    Uns           200.00        NA         NA        0.00       0.00
TRI CITY RADIOLOGY SC           Uns            31.00        NA         NA        0.00       0.00
US CELLULAR                     Uns            56.00        NA         NA        0.00       0.00
INTERNAL REVENUE SERVICE        Uns             0.00   1,412.48   1,412.48     227.22       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      80.00      80.00      12.87       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     100.00     100.00      16.09       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00   2,857.34   2,857.34     459.65       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      55.61      55.61       8.94       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      91.71      91.71      14.75       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     320.00     320.00      51.48       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      50.00      50.00       8.04       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      50.00      50.00       8.04       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     496.75     496.75      79.91       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00   1,536.00   1,536.00     247.09       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82602      Doc 42       Filed 03/14/19 Entered 03/14/19 11:23:14   Desc Main
                                    Document     Page 5 of 7




Scheduled Creditors:
Creditor                                      Claim       Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
AMERICAN INFOSOURCE LP as agent Uns             0.00      25.00      25.00       4.02       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      25.00      25.00       4.02       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      25.00      25.00       4.02       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      25.00      25.00       4.02       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      25.00      25.00       4.02       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      25.00      25.00       4.02       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      45.30      45.30       7.29       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      75.00      75.00      12.06       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     100.00     100.00      16.09       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     100.00     100.00      16.09       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     200.00     200.00      32.17       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00      75.00      75.00      12.06       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00   1,106.90   1,106.90     178.07       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     100.00     100.00      16.09       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82602      Doc 42       Filed 03/14/19 Entered 03/14/19 11:23:14     Desc Main
                                    Document     Page 6 of 7




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 4,129.00       $ 4,129.00           $ 410.78
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 4,129.00       $ 4,129.00           $ 410.78

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00            $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00            $ 0.00               $ 0.00
        All Other Priority                       $ 880.19          $ 880.19                $ 0.00
TOTAL PRIORITY:                                  $ 880.19          $ 880.19                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 42,721.97       $ 6,872.53                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,227.50
       Disbursements to Creditors              $ 12,292.50

TOTAL DISBURSEMENTS:                                            $ 17,520.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82602        Doc 42      Filed 03/14/19 Entered 03/14/19 11:23:14               Desc Main
                                     Document     Page 7 of 7




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
